PER CURIAM.
Affirmed. As to point I, see Antone v. State, 382 So.2d 1205, 1212-1213 (Fla.1980). As to point II see Thomas v. State, 584 So.2d 1022 (Fla. 1st DCA 1991). As to point III, the objection to testimony concerning collateral crimes was not preserved and was cumulative in any event. As to point IY, we find that the prosecutor’s comments were either not objectionable or not so egregious that without proper objection constituted fundamental error. As to point *511V regarding taxation of costs, see State v. Beasley, 580 So.2d 139 (Fla.1991).
DOWNEY, WARNER and FARMER, JJ., concur.